UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


KEVIN JOHNSON,                          
                  Plaintiff-Appellee,
                 v.
PAGE TRUE, Warden, Red Onion
State Prison; JERRY W. ARMENTROUT,
Assistant Warden of Operations,
Red Onion State Prison; YVONNE
ELSWICK, Assistant Warden of
Programs, Red Onion State Prison;
SECURITY CHIEF YATES, Red Onion
State Prison; RICHARD ROWLETTE,
Security Chief, Red Onion State
Prison; RONALD FOWLER, Prison
Guard, Lieutenant, Red Onion State
Prison; LIEUTENANT HARRISON, Prison        No. 01-7066
Guard, Red Onion State Prison;
LARRY ALAN COX; R. PIENTKA,
Sergeant, Prison Guard, Red Onion
State Prison; SERGEANT CHILDRESS;
T. MCCOY, Prison Guard, Sergeant,
Red Onion State Prison; KEVIN
MCCOY, Sergeant, Prison Guard,
Red Onion State Prison; DANNY
DAMRON, Sergeant, Prison Guard,
Red Onion State Prison; S. DEEL,
Prison Guard, Red Onion State
Prison; L. O’QUINN, Prison Guard,
Red Onion State Prison; D.
LAMBERT, a/k/a O. Lambert, Prison
Guard, Red Onion
                                        
2                         JOHNSON v. TRUE


State Prison; PRISON GUARD WHITE,      
Red Onion State Prison; PRISON
GUARD WEBB, Red Onion State
Prison; R. CANTRELL, Prison Guard,
Red Onion State Prison; L. COLLINS,
Prison Guard, Red Onion State
Prison; MULLINS, Red Onion State
Prison; RON ANGELONE,
              Defendants-Appellants,
                and
SERGEANT TURNER, Prison Guard,
Red Onion State Prison; PRISON
GUARD RASNICK, Red Onion State         
Prison; PRISON GUARD BOWEN, Red
Onion State Prison; G. W. MULLINS,
Prison Guard, Red Onion State
Prison; JOHN DOES, 1-6, Prison
Guards, Red Onion State Prison; T.
HAYES, LPN, Red Onion State
Prison; RN BAKER, Red Onion State
Prison; L. OWENS, Medical
Administrator, Red Onion State
Prison; DOCTOR U. NWAUCHE, Red
Onion State Prison,
                        Defendants.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                          (CA-00-352-7)

                  Submitted: February 26, 2002

                      Decided: April 18, 2002

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
                           JOHNSON v. TRUE                           3
Dismissed by unpublished per curiam opinion.


                             COUNSEL

Kevin Johnson, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Virginia inmate Kevin Johnson filed this action pursuant to 42
U.S.C.A. § 1983 (West Supp. 2001), complaining about numerous
allegedly unconstitutional prison conditions. The Defendants, various
prison officials, filed a motion to dismiss, arguing that the district
court lacked jurisdiction to hear the case because Johnson had not
exhausted his administrative remedies as to every claim. The district
court denied the motion to dismiss.

   Subsequently, the district court discovered that three of Johnson’s
previous actions had been dismissed as frivolous or malicious or for
failure to state a claim upon which relief could be granted. The dis-
trict court ordered Johnson to pay the filing fee within twenty days
or risk dismissal of the lawsuit. When Johnson failed to comply with
this order, the court dismissed the action without prejudice for non-
payment of the fee.

   Johnson appealed, and the Defendants cross-appealed, seeking a
review of the court’s order denying their motion to dismiss and
another order that the Defendants supply Johnson with copies of cer-
tain administrative regulations. Johnson’s appeal was dismissed for
failure to prosecute. It is Defendants’ cross-appeal that is before us.
4                         JOHNSON v. TRUE
   We dismiss the appeal for want of standing. A party must be
aggrieved by a final order in order to have standing to appeal. See
Deposit Guaranty Nat’l Bank v. Roper, 445 U.S. 326, 333-34 (1980);
HCA Health Servs. of Va. v. Metropolitan Life Ins. Co., 957 F.2d 120,
123 (4th Cir. 1992). Here, the Defendants are not aggrieved by the
final order; indeed, that order bears no substantive relationship to
either of the earlier orders.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process. The motions to con-
solidate and to proceed on appeal in forma pauperis, for reconsidera-
tion, and for "panel hearing or rehearing en banc" are denied.

                                                        DISMISSED